Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Momolu V.S. Sirleaf seeks to appeal the magistrate judge’s order denying his motion for appointment of counsel without prejudice. This court may exercise jurisdiction only over final orders of the district court, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Sirleaf seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we deny Sirleafs pending motions and dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.